Citation Nr: 1030448	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-23 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 
1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the veteran's claim for service connection for PTSD 
and assigned an initial 10 percent rating retroactively effective 
from May 24, 2007, the date of receipt of his claim.  He appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  
In a July 2008 decision and supplemental statement of the case 
(SSOC) since issued during the pendency of this appeal, the RO 
increased the initial rating for the PTSD from 10 to 50 percent, 
with the same retroactive effective date, but denied an even 
higher rating.  The Veteran has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

Because, however, the claim for an even higher initial rating for 
the PTSD requires further development, the Board is remanding 
this claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Having said that, there is one other preliminary point worth also 
mentioning.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that once a claimant:  (1) submits evidence 
of a medical disability, (2) makes a claim for the highest 
possible rating, and (3) submits evidence of unemployability, an 
informal claim for a total disability rating based on individual 
unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  And 
as the Court more recently explained in Rice v. Shinseki, 22 
Vet.App. 447 (2009), if the Board determines the derivative TDIU 
claim requires further development before being adjudicated, the 
appropriate disposition is to remand the TDIU claim to the RO.  
And, as mentioned, remands to the RO generally are via the AMC - 
unless, for example, the Veteran is represented by a private 
attorney.  But the RO already has adjudicated and denied this 
derivative TDIU claim in February 2010, so no reason to remand it 
in addition to the claim for an even higher rating for the PTSD.


REMAND

The Veteran initially indicated he did not want a hearing before 
the Board when submitting his August 2008 substantive appeal (on 
VA Form 9).  Since then, however, he has changed his mind.  He 
indicated in a more recent November 2009 statement (also on a VA 
Form 9) that he does indeed want a hearing before the Board at 
the local RO.  The closest location where the Board conducts 
hearings is at the RO in St. Petersburg, Florida.  So the Veteran 
must be scheduled for a hearing there before deciding his appeal, 
either using videoconferencing technology (videoconference 
hearing) or with the presiding Veterans Law Judge of the Board 
physically present at the proceeding (Travel Board hearing).  38 
C.F.R. §§ 20.700, 20.704 (2009).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
or Travel Board hearing at the earliest 
opportunity.  Notify him of the date, time 
and location of his hearing.  Put a copy 
of this letter in his claims file.  If he 
fails to report for his hearing or again 
changes his mind and elects not to have a 
hearing, also document this in his claims 
file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


